DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest either singly or in combination, a novel height adjustable walking aid movable between a collapsed position, an extended position, and a plurality of intermediate positions, the device including an outer tube with a pin hole and an inner tube slidably received in the outer tub, the inner tube having a plurality of apertures therethrough, a translation rod assembly including a fixed central rod and a concentrically mounted translating member, an actuating assembly including an actuating button on the top end of the outer tub and connected to the translating member as well as a pin the translates between an extended position in which it extends through the pin hole and one of the apertures, and a retracted position where the pin disengages from the aperture and pin hole, a pin block mounted to the end of the central fixed rod and having a lock pin attached to the pin and moving within lock pin carrier slots in the block, and a lower pin travel block with travel slots therein with the lock pin ends movably mounted in the travel slots, where an application of a force to the button pushes the translating member and drives the lower pin block from a first to a second position, thereby driving the lock pins in the travel slots and retracting the pin to the retracted position.
The prior art generally teaches fixed concentric members with movably mounted central rods (see Wang et al., McMillan, III, Lee, Jarman et al., Hui, and Clayton). There is no suggestion to add additional complexity to these devices to meet the limitations of the applicant’s claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636